Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities And Exchange Commission Washington, D.C. 20549 FORM 10-QSB X Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007. Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-12728 INTEGRAL VISION, INC. (Exact name of registrant as specified in its charter) Michigan 38-2191935 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 49113 Wixom Tech Drive Wixom, Michigan (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (248) 668-9230 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding on each of the issuers classes of common stock, as of the latest practicable date: As of May 14, 2007: Common Stock, No Par Value, Stated Value $.20 Per Share  29,511,409 Transitional Small Business Format (check one): YES NO X INTEGRAL VISION, INC. FORM 10-QSB Report March 31, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets (unaudited) as of March 31, 2007 and December 31, 2006 3-4 Condensed Statements of Operations (unaudited) for the three months ended March 31, 2007 and 2006 5 Statement of Stockholders Deficit (unaudited) 6 Condensed Statements of Cash Flows (unaudited) for the three months ended March 31, 2007 and 2006 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Controls and Procedures 20 PART II. OTHER INFORMATION Item 6. Exhibits 21 Signatures 26 2 INTEGRAL VISION, INC. Condensed Balance Sheets March 31, December 31, 2007 2006 Unaudited (in thousands) Assets Current assets Cash $ 38 $ 57 Accounts receivable 21 Inventories Other current assets 91 Total current assets Property and equipment Builidng Improvements 4 4 Production and engineering equipment Furniture and fixtures 80 80 Computer equipment Marketing/demonstration equipment Less accumulated depreciation (385) Net property and equipment Other assets - net of accumulated ammortization of $1,486,000 33 36 ($1,483,000 for 2006) $ 961 $ 881 See notes to condensed financial statements. 3 INTEGRAL VISION, INC.
